Exhibit 10.2

2018 Genworth Financial, Inc. Omnibus Incentive Plan

2020-2022 Restricted Stock Unit Award Agreement

 

 

Dear [Participant Name]:

This Award Agreement and the 2018 Genworth Financial, Inc. Omnibus Incentive
Plan (the “Plan”) together govern your rights under this Award Agreement and set
forth all of the conditions and limitations affecting such rights. Unless the
context otherwise requires, capitalized terms used in this Award Agreement shall
have the meanings ascribed to them in the Plan. If there is any inconsistency
between the terms of this Award Agreement and the terms of the Plan, the Plan’s
terms shall supersede and replace the conflicting terms of this Award Agreement.

 

1.

Grant. You are hereby granted Restricted Stock Units (“RSUs”), which vest
(become non-forfeitable) based on your continued future employment with the
Company and/or certain other events, as set forth in Section 3 below. Each
vested RSU entitles you to receive from Genworth Financial, Inc. (together with
its Affiliates, the “Company”) one Share of the Company’s Class A common stock
(“Share”), as set forth in Section 6 below, all in accordance with the terms and
conditions of this Award Agreement, the Plan, and any rules and procedures
adopted by the Committee.

 

  a.

Grant Date: [Grant Date] (the “Grant Date”)

 

  b.

Number of RSUs: [Number of Awards Granted]

 

  c.

Vesting Dates. The RSUs shall not provide you with any rights or interests
therein until the RSUs vest. Unless vesting is accelerated as provided in
Section 3 herein or otherwise in the discretion of the Committee as permitted
under the Plan, one-third of the RSUs (rounded to a whole Share) shall vest
(become non-forfeitable) on each of the first, second and third anniversaries of
the Grant Date (each, a “Vesting Date”), provided that you have been
continuously in the service of the Company or one through such dates.

 

2.

Agreement to Participate. You have been provided with this Award Agreement, and
you have the opportunity to accept this Award Agreement, by accessing and
following the procedures set forth on the stock plan administrator’s website.
The Plan is available for your reference on the stock plan administrator’s
website. You may also request a copy of the Plan at any time by contacting Human
Resources at the address or telephone number set forth below in Section 14(a).
By agreeing to participate, you acknowledge that you have reviewed the Plan and
this Award Agreement, and you fully understand all of your rights under the Plan
and this Award Agreement, the Company’s remedies if you violate the terms of
this Award Agreement, and all of the terms and conditions which may limit your
eligibility to retain and receive the RSUs and/or Shares issued pursuant to the
Plan and this Award Agreement.

If you do not wish to accept the RSUs and participate in the Plan and be subject
to the provisions of the Plan and this Award Agreement, please contact the Human
Resources Department, Genworth Financial, Inc., 6620 W. Broad Street, Richmond,
VA 23230, or at (804) 281-6000, within thirty (30) days of receipt of this Award
Agreement. If you do not respond within thirty (30) days of receipt of this
Award Agreement, the Award Agreement is deemed accepted. If you choose to
participate in the Plan, you agree to abide by all of the governing terms and
provisions of the Plan and this Award Agreement.

 

3.

Vesting of RSUs. The RSUs have been credited to a bookkeeping account on your
behalf. The RSUs will vest and become non-forfeitable as follows:

 

  a.

Designated Vesting Dates. The RSUs will vest on the designated Vesting Dates
provided in Section 1(c), provided that you have been continuously in the
service of the Company through such dates. Unvested RSUs shall be immediately
cancelled upon termination of your service with the Company, except as provided
in Sections 3(b), (c), (d), (e), (f) and (g) below.

 

1



--------------------------------------------------------------------------------

  b.

Employment Termination Due to Death or Total Disability. If your service with
the Company terminates as a result of your death or Total Disability, then all
of your unvested RSUs shall immediately vest. For purposes of this Award
Agreement, “Total Disability” means that you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

  c.

Employment Termination for Retirement. If, on or after the first anniversary of
the Grant Date, your service with the Company terminates as a result of your
voluntary resignation on or after you have attained age sixty (60) and
accumulated five (5) or more years of combined and continuous service with the
Company, then all of your unvested RSUs shall automatically vest.

 

  d.

Employment Termination Due to Layoff. If your service with the Company
terminates as a result of a severance-benefit eligible “Layoff” as defined or
described in the Genworth Layoff Payment Plan, you shall continue to vest in any
RSUs that vest after the Notice Date but before the Layoff Date (“Notice Date”
and “Layoff Date” as defined in the Genworth Layoff Payment Plan). Additionally,
the RSUs, if any, that are scheduled to vest on the next designated Vesting Date
after the Layoff Date shall vest on that Vesting Date as provided in
Section 1(c); all remaining and subsequently-vesting RSUs shall be forfeited as
provided in Section 4 immediately on the Layoff Date.

 

  e.

Qualifying Change of Control and Awards are Not Assumed. Upon the occurrence of
a Qualifying Change of Control in which the Successor Entity fails to Assume and
Maintain this Award of RSUs, all of your unvested RSUs shall immediately vest as
of the effective date of the Qualifying Change of Control, provided that the
circumstances giving rise to such Qualifying Change of Control meet the
definition of a “change in control event” under Code Section 409A.

 

  f.

Employment Termination without Cause or for Good Reason within 12 Months of a
Qualifying Change of Control. If a Qualifying Change of Control occurs and the
Successor Entity Assumes and Maintains this Award of RSUs, and if your service
with the Successor Entity and its Affiliates is terminated by the Successor
Entity or one of its Affiliates without Cause (other than such termination
resulting from your death or Total Disability) or by you for Good Reason within
twelve (12) months following the effective date of the Qualifying Change of
Control, then all of your unvested RSUs shall immediately vest as of the date of
such termination of service.

 

  g.

Employment Termination without Cause or for Good Reason within 12 Months of a
Non-Qualifying Change of Control. If a Non-Qualifying Change of Control occurs
and if your service with the Company is terminated by the Company without Cause
(other than such termination resulting from your death or Total Disability) or
by you for Good Reason within twelve (12) months following the effective date of
the Non-Qualifying Change of Control, then all of your unvested RSUs shall
immediately vest as of the date of such termination of service.

 

4.

Forfeiture of RSUs Upon Termination of Employment. If your employment terminates
prior to the designated Vesting Dates provided in Section 1(c) for any reason
other than as described in Section 3 above, you shall forfeit all right, title
and interest in and to the RSUs as of the date of such termination and the RSUs
will be reconveyed to the Company without further consideration or any act or
action by you. Any RSUs that fail to vest in accordance with the terms of this
Award Agreement will be forfeited and reconveyed to the Company without further
consideration or any act or action by you.

 

5.

For purposes of this Award Agreement:

 

  a.

“Business Unit Sale” shall mean the Company’s sale or disposition of all or any
portion of a business unit.

 

2



--------------------------------------------------------------------------------

  b.

“Cause” shall mean (i) your willful and continued failure to substantially
perform your duties with the Company (other than any such failure resulting from
your Total Disability); (ii) your commission, conviction or pleading guilty or
nolo contendere (or any similar plea or admission) to any felony or any act of
fraud, misappropriation or embezzlement; (iii) your willful engagement in
conduct (other than conduct covered under clause (i) above) which, in the good
faith judgment of the Committee, is injurious to the Company, monetarily or
otherwise; or (iv) your material violation or breach of any Company policy, or
any noncompetition, confidentiality, or other restrictive covenant with respect
to the Company, that applies to you; provided, however, that for purposes of
clauses (i) and (ii) of this definition, no act, or failure to act, on your part
shall be deemed “willful” unless done, or omitted to be done, by you not in good
faith and without reasonable belief that the act, or failure to act, was in the
best interests of the Company.

 

  c.

“Good Reason” shall mean any material reduction in the aggregate value of your
compensation (including base salary and bonus), or a substantial reduction in
the aggregate value of benefits provided to you; provided, however, that
Company-initiated across-the-board reductions in compensation or benefits
affecting substantially all employees shall alone not be considered Good Reason.

 

  d.

“Non-Qualifying Change of Control” shall mean a Change of Control of the Company
(as defined in the Plan) that results from a Business Unit Sale, provided that
following such Change of Control (i) the Company remains in existence as a
publicly-traded company (separate and apart from any Successor Entity resulting
from the Change of Control, and regardless of whether the Company continues to
use the name “Genworth Financial, Inc.” or a different name), (ii) your
employment with the Company is not terminated by the Company without Cause in
connection with the Change of Control, and (iii) the RSUs subject to this Award
Agreement remain outstanding.

 

  e.

“Qualifying Change of Control” shall mean a Change of Control of the Company (as
defined in the Plan) that is not a Non-Qualifying Change of Control.

 

6.

Conversion to Stock. Unless the RSUs are forfeited as provided in Section 4
above, the RSUs will be converted to Shares on the designated Vesting Dates
provided in Section 1(c), or earlier upon the occurrence of a Qualifying Change
of Control in which the Successor Entity fails to Assume and Maintain this Award
of RSUs as provided in Section 3(f) (the “Conversion Date”). Shares will be
registered on the books of the Company in your name as of the Conversion Date
and delivered to you as soon as practical thereafter, in certificated or
uncertificated form, as you shall direct.

For purposes of this Award Agreement, the term “Specified Employee” has the
meaning given such term in Internal Revenue Code Section 409A and the final
regulations thereunder (“Final 409A Regulations”), provided, however, that, as
permitted in the Final 409A Regulations, the Company’s Specified Employees and
its application of the six-month delay rule of Section 409A(a)(2)(B)(i) shall be
determined in accordance with rules adopted by the Company’s Board of Directors
or a committee thereof, which shall be applied consistently with respect to all
nonqualified deferred compensation arrangements of the Company, including this
Award Agreement.

 

7.

Dividend Equivalents. Until such time as the RSUs convert to Shares, or the RSUs
are cancelled, whichever occurs first, the Company will establish an amount to
be paid to the Participant (“Dividend Equivalent”) equal to the number of
outstanding RSUs under this Award Agreement times the per share dividend
payments made to shareholders of the Company’s Class A common stock. The Company
shall accumulate Dividend Equivalents and will, on the date that RSUs convert to
Shares, pay to the Participant a cash amount equal to the Dividend Equivalents
attributable to such RSUs. Notwithstanding the foregoing, any accumulated and
unpaid Dividend Equivalents attributable to RSUs that are cancelled will not be
paid and are immediately forfeited upon cancellation of the RSUs.

 

3



--------------------------------------------------------------------------------

8.

Restrictive Covenants. As a condition to receiving payment of the Award, you
agree to the following:

 

  a.

Non-Disparagement. Subject to any obligations you may have under applicable law,
you will not make or cause to be made any statements that disparage, are
inimical to, or damage the reputation of the Company or any of its agents,
officers, directors or employees. Nothing in this section shall limit your
ability to provide truthful testimony or information in response to a subpoena,
court order, or investigation by a government agency.

 

  b.

Non-Solicitation of Customers or Clients. Unless waived in writing by the most
senior Human Resources officer of the Company (or his or her successor), you
will not, during and for a period of 12 months following the cessation of your
employment with the Company for any reason, directly or through another person,
solicit or contact any of the customers or clients of the Company with whom you
had material contact during your employment, regardless of the location of such
customers or clients, for the purpose of engaging in, providing, marketing, or
selling any services or products that are competitive with the services and
products being offered by the Company.

 

  c.

Non-Solicitation of Company Employees. Unless waived in writing by the most
senior Human Resources officer of the Company (or his or her successor), you
will not, during and for a period of 12 months following the cessation of your
employment with the Company, directly or through another person, solicit or
encourage any director, agent or employee of the Company to terminate his or her
employment or other engagement with the Company.

 

9.

Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require you or your beneficiary to remit to the Company, an amount
in cash or Shares sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Award Agreement (including
“sell to cover” arrangements whereby the company has the right to sell shares on
your behalf to cover the taxes). With respect to such withholding, the employer
may satisfy the tax withholding requirement by withholding Shares having a Fair
Market Value as of the date that the amount of tax to be withheld is to be
determined equal to the amount required to be withheld in accordance with
applicable tax requirements, all in accordance with such procedures as the
Committee establishes. The obligations of the Company under this Award Agreement
will be conditional on such payment or arrangements, and the Company will, to
the extent permitted by law, have the right to deduct in cash or Shares any such
taxes from any payment of any kind otherwise due to you.

 

10.

Nontransferability. The RSUs awarded pursuant to this Award Agreement may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
(“Transfer”), other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any prohibited Transfer, whether voluntary or
involuntary, of the RSUs is attempted to be made, or if any attachment,
execution, garnishment, or lien shall be attempted to be issued against or
placed upon the RSUs, your right to such RSUs shall be immediately forfeited to
the Company, and this Award Agreement shall be null and void.

 

11.

Requirements of Law. The granting of the RSUs and the issuance of Shares under
the Plan shall be subject to all applicable laws, rules and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required. The RSUs shall be null and void to the extent the grant,
vesting or conversion of RSUs is prohibited under the laws of the country of
your residence.

 

12.

Administration. This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Award Agreement, all of
which shall be binding upon you, the Participant. The Committee’s interpretation
of the Plan and this Award Agreement, and all decisions and determinations by
the Committee with respect to the Plan and this Award Agreement, shall be final,
binding, and conclusive on all parties.

 

4



--------------------------------------------------------------------------------

13.

No Guarantee of Employment. This Award Agreement shall not confer upon you any
right to continuation of employment by the Company, nor shall this Award
Agreement interfere in any way with the Company’s right to terminate your
employment at any time, for any lawful reason.

 

14.

Plan; Prospectus and Related Documents; Electronic Delivery.

 

  a.

A copy of the Plan will be furnished upon written or oral request made to the
Human Resources Department, Genworth Financial, Inc., 6620 W. Broad Street,
Richmond, VA 23230, or telephone (804) 281-6000.

 

  b.

As required by applicable securities laws, the Company is delivering to you a
prospectus in connection with this Award, which delivery is being made
electronically. A paper copy of the prospectus may also be obtained without
charge by contacting the Human Resources Department at the address or telephone
number listed above. By accepting this Award Agreement, you shall be deemed to
have consented to receive the prospectus electronically.

 

  c.

The Company will deliver to you electronically a copy of the Company’s Annual
Report to Stockholders for each fiscal year, as well as copies of all other
reports, proxy statements and other communications distributed to the Company’s
stockholders. You will be provided notice regarding the availability of each of
these documents, and such documents may be accessed by going to the Company’s
website at www.genworth.com and clicking on “Investors” and then “SEC Filings &
Financial Reports” (or, if the Company changes its web site, by accessing such
other web site address(es) containing investor information to which the Company
may direct you in the future) and will be deemed delivered to you upon posting
or filing by the Company. Upon written or oral request, paper copies of these
documents (other than certain exhibits) may also be obtained by contacting the
Company’s Human Resources Department at the address or telephone number listed
above or by contacting the Investor Relations Department, Genworth Financial,
Inc., 6620 W. Broad Street, Richmond, VA 23230, or telephone (804) 281-6000.

 

  d.

By accepting this Award, you agree and consent, to the fullest extent permitted
by law, in lieu of receiving documents in paper format to accept electronic
delivery of any documents that the Company may be required to deliver in
connection with this Award and any other Awards granted to you under the Plan.
Electronic delivery of a document may be via a Company e-mail or by reference to
a location on a Company intranet or internet site to which you have access.

 

15.

Amendment, Modification, Suspension, and Termination. The Board of Directors
shall have the right at any time in its sole discretion, subject to certain
restrictions, to alter, amend, modify, suspend, or terminate the Plan in whole
or in part, and the Committee shall have the right at any time in its sole
discretion to alter, amend, modify, suspend or terminate the terms and
conditions of any Award; provided, however, that no such action shall adversely
affect in any material way your Award without your written consent.

 

16.

Entire Agreement. Except as set forth in Section 18 below, this Award Agreement,
the Plan, and the rules and procedures adopted by the Committee contain all of
the provisions applicable to the RSUs and no other statements, documents or
practices may modify, waive or alter such provisions unless expressly set forth
in writing, signed by an authorized officer of the Company and delivered to you.

 

17.

Compensation Recoupment Policy. Notwithstanding Section 17 above, this Award
shall be subject to any compensation recoupment policy of the Company that is
applicable by its terms to you and to Awards of this type.

 

18.

Severability. The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

Please refer any questions you may have regarding your Restricted Stock Unit
grant to your local Human Resources Manager.

Acceptance Date: Acceptance Date

 

5